
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1315
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2011
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Dodd-Frank Wall Street Reform
		  and Consumer Protection Act to strengthen the review authority of the Financial
		  Stability Oversight Council of regulations issued by the Bureau of Consumer
		  Financial Protection, to rescind the unobligated funding for the FHA Refinance
		  Program and to terminate the program, and for other purposes.
	
	
		1.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Table of contents.
				Title I—Consumer Financial Protection Safety and Soundness
				Improvement Act
				Sec. 101. Short title.
				Sec. 102. Council voting procedure.
				Sec. 103. Review authority of the Council.
				Sec. 104. Establishment of the Commission.
				Sec. 105. Conforming amendments.
				Sec. 106. Chair of the Commission required before
				transfer.
				Sec. 107. Inspector General report.
				Sec. 108. Analysis of regulations.
				Title II—FHA Refinance Program Termination Act
				Sec. 201. Short title.
				Sec. 202. Rescission of funding for FHA Refinance
				Program.
				Sec. 203. Termination of FHA Refinance Program.
				Sec. 204. Publication of Member Availability for
				Assistance.
			
		IConsumer Financial
			 Protection Safety and Soundness Improvement Act
			101.Short
			 titleThis title may be cited
			 as the Consumer Financial Protection
			 Safety and Soundness Improvement Act of 2011.
			102.Council voting
			 procedure
				(a)In
			 generalSection 1023(c)(3)(A)
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is
			 amended—
					(1)by striking
			 2/3 and inserting a
			 majority; and
					(2)by inserting
			 before the period the following: , excluding the Chair of the Commission
			 of the Bureau.
					(b)Petition by
			 nonvoting members; No restrictions on petition subject matterSection 1023 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection act is amended by adding at the end the
			 following new subsection:
					
						(g)Petition by
				nonvoting membersNotwithstanding any other subsection of
				this section, the provisions of this section shall apply to a petition by a
				nonvoting member of the Council to the same extent that they apply to a
				petition by an agency represented by a member of the Council.
						(h)No restrictions
				on petition subject matterPetitions made under this section may
				be made by an agency or a nonvoting member of the Council on any subject
				matter, regardless of the areas of particular expertise of such agency or
				nonvoting
				member.
						.
				(c)Conflict of
			 interestSection 1023(c)(3)
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by
			 adding at the end the following new subparagraph:
					
						(C)Conflict of
				interestNo member of the
				Council may vote on the decision to issue a stay of, or set aside, any
				regulation under this section, if such member has, within the previous 2-year
				period, been employed by any company or other entity that is subject to such
				regulation.
						.
				103.Review authority of
			 the CouncilSection 1023 of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 may and inserting shall; and
					(B)by striking
			 regulation or provision would put the safety and soundness of the United
			 States banking system or the stability of the financial system of the United
			 States at risk and inserting regulation which is the subject of
			 the petition is inconsistent with the safe and sound operations of United
			 States financial institutions; and
					(2)in subsection
			 (c)—
					(A)in paragraph
			 (3)(B)(ii), by striking would put the safety and soundness of the United
			 States banking system or the stability of the financial system of the United
			 States at risk and inserting is inconsistent with the safe and
			 sound operations of United States financial institutions;
					(B)in paragraph
			 (4)—
						(i)by
			 striking subparagraph (B); and
						(ii)by
			 redesignating subparagraph (C) as subparagraph (B);
						(C)by striking
			 paragraph (5);
					(D)by redesignating
			 paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7), respectively;
			 and
					(E)by adding at the end the following new
			 paragraph:
						
							(8)Public
				meetingsAny time the Council
				meets pursuant to this section to decide whether to issue a stay of, or set
				aside, any regulation, every portion of such meeting shall be open to public
				observation. The Council shall provide live online streaming or broadcasting of
				the
				meetings.
							.
					104.Establishment
			 of the CommissionSection 1011
			 of the Consumer Financial Protection Act of 2010 is amended—
				(1)by striking
			 subsections (b), (c), and (d);
				(2)by redesignating
			 subsection (e) as subsection (j); and
				(3)by inserting after
			 subsection (a) the following new subsections:
					
						(b)Establishment of
				the Commission
							(1)In
				generalThere is hereby
				established a commission (hereinafter referred to in this section as the
				Commission) that shall serve as the head of the Bureau.
							(2)Authority to
				prescribe regulationsThe Commission may prescribe such
				regulations and issue such orders in accordance with this title as the
				Commission may determine to be necessary for carrying out this title and all
				other laws within the Commission’s jurisdiction and shall exercise any
				authorities granted under this title and all other laws within the Commission’s
				jurisdiction.
							(c)Composition of
				the Commission
							(1)In
				generalThe Commission shall
				be composed of the Vice Chairman for Supervision of the Federal Reserve System
				and 4 additional members who shall be appointed by the President, by and with
				the advice and consent of the Senate, from among individuals who—
								(A)are citizens of
				the United States;
								(B)have strong
				competencies and experiences related to consumer financial protection;
				and
								(C)should want to protect service members and
				their families who are sacrificing their lives for this country from abusive
				financial practices.
								(2)StaggeringThe
				members of the Commission appointed under paragraph (1) shall serve staggered
				terms, which initially shall be established by the President for terms of 1, 2,
				4, and 5 years, respectively.
							(3)Terms
								(A)In
				generalEach member of the
				Commission appointed under paragraph (1), including the Chair, shall serve for
				a term of 5 years.
								(B)Removal for
				causeThe President may
				remove any member of the Commission appointed under paragraph (1) only for
				inefficiency, neglect of duty, or malfeasance in office.
								(C)VacanciesAny member of the Commission appointed
				under paragraph (1) appointed to fill a vacancy occurring before the expiration
				of the term to which that member’s predecessor was appointed (including the
				Chair) shall be appointed only for the remainder of the term.
								(D)Continuation of
				serviceEach member of the
				Commission appointed under paragraph (1) may continue to serve after the
				expiration of the term of office to which that member was appointed until a
				successor has been appointed by the President and confirmed by the Senate,
				except that a member may not continue to serve more than 1 year after the date
				on which that member’s term would otherwise expire.
								(E)Other employment
				prohibitedNo member of the
				Commission appointed under paragraph (1) shall engage in any other business,
				vocation, or employment.
								(4)Roles and
				responsibilities of commissionersOne member of the Commission
				shall have as their primary responsibility the oversight of the Bureau’s
				activities pertaining to protecting consumers, with a focus on consumers who
				are older, minorities, youth, or veterans, from unfair, deceptive, and abusive
				lending practices. The designated commissioner shall be responsible for—
								(A)ensuring the
				Bureau conducts regular outreach to consumers regarding industry lending
				activities;
								(B)researching and
				reporting to the full Commission, on a regular basis, the impact of new loan
				and credit products and services on consumers;
								(C)ensuring the Bureau coordinates with
				State-level consumer protection agencies on enforcement measures that protect
				consumers from unfair, deceptive, and abusive lending practices; and
								(D)researching and reporting to the full
				Commission about ways to protect consumers from unfair, deceptive, or abusive
				lending acts or practices, including how language barriers contribute to lack
				of understanding in lending activities.
								(d)AffiliationWith
				respect to members appointed pursuant to subsection (c)(1), not more than 2
				shall be members of any one political party.
						(e)Chair of the
				Commission
							(1)AppointmentThe Chair of the Commission shall be
				appointed by the President from among the members of the Commission appointed
				under paragraph (1).
							(2)AuthorityThe Chair shall be the principal executive
				officer of the Bureau, and shall exercise all of the executive and
				administrative functions of the Bureau, including with respect to—
								(A)the appointment and supervision of
				personnel employed under the Bureau (other than personnel employed regularly
				and full time in the immediate offices of members of the Commission other than
				the Chair);
								(B)the distribution of business among
				personnel appointed and supervised by the Chair and among administrative units
				of the Bureau; and
								(C)the use and
				expenditure of funds.
								(3)LimitationIn
				carrying out any of the Chair’s functions under the provisions of this
				subsection the Chair shall be governed by general policies of the Commission
				and by such regulatory decisions, findings, and determinations as the
				Commission may by law be authorized to make.
							(4)Requests or
				estimates related to appropriationsRequests or estimates for
				regular, supplemental, or deficiency appropriations on behalf of the Commission
				may not be submitted by the Chair without the prior approval of the
				Commission.
							(f)No impairment by
				reason of vacanciesNo
				vacancy in the members of the Commission shall impair the right of the
				remaining members of the Commission to exercise all the powers of the
				Commission. Three members of the Commission shall constitute a quorum for the
				transaction of business, except that if there are only 3 members serving on the
				Commission because of vacancies in the Commission, 2 members of the Commission
				shall constitute a quorum for the transaction of business. If there are only 2
				members serving on the Commission because of vacancies in the Commission, 2
				members shall constitute a quorum for the 6-month period beginning on the date
				of the vacancy which caused the number of Commission members to decline to
				2.
						(g)SealThe
				Commission shall have an official seal.
						(h)Compensation
							(1)ChairThe
				Chair shall receive compensation at the rate prescribed for level I of the
				Executive Schedule under
				section
				5313 of title 5, United States Code.
							(2)Other members of
				the CommissionThe 3 other members of the Commission appointed
				under subsection (c)(1) shall each receive compensation at the rate prescribed
				for level II of the Executive Schedule under
				section
				5314 of title 5, United States Code.
							(i)Initial quorum
				establishedDuring any time period prior to the confirmation of
				at least two members of the Commission, one member of the Commission shall
				constitute a quorum for the transaction of business. Following the confirmation
				of at least 2 additional commissioners, the quorum requirements of subsection
				(f) shall
				apply.
						.
				105.Conforming
			 amendments
				(a)Consumer
			 Financial Protection Act of 2010
					(1)In
			 generalThe Consumer
			 Financial Protection Act of 2010 is amended—
						(A)in section 1002,
			 by striking paragraph (10);
						(B)in section
			 1012(c)(4), by striking Director each place such term appears
			 and inserting Commission of the Bureau;
						(C)in section
			 1013(c)(3)—
							(i)by
			 striking Assistant Director of the Bureau for and inserting
			 Head of the Office of; and
							(ii)in
			 subparagraph (B), by striking Assistant Director and inserting
			 Head of the Office;
							(D)in section
			 1013(g)(2)—
							(i)by
			 striking Assistant
			 director and inserting Head of the Office;
			 and
							(ii)by
			 striking an assistant director and inserting a Head of
			 the Office of Financial Protection for Older Americans;
							(E)in section
			 1016(a), by striking Director of the Bureau and inserting
			 Chair of the Commission;
						(F)in section
			 1017(c)(1), by striking Director and other employees and
			 inserting members of the Commission and other employees;
						(G)in section
			 1027(l)(1), by striking Director and the; and
						(H)in section
			 1066(a), by striking Director of the Bureau is and inserting
			 first member of the Commission is.
						(2)Global
			 amendmentsThe Consumer Financial Protection Act of 2010 is
			 amended—
						(A)by striking
			 Director of the each place such term appears, other than
			 in—
							(i)subparagraphs (A)
			 and (E) of section 1017(4);
							(ii)section
			 1043;
							(iii)section
			 1061(b)(3);
							(iv)section
			 1062;
							(v)section
			 1063(f);
							(vi)subparagraphs (E)
			 and (G) of section 1064(i)(2); and
							(vii)section 1065(a);
			 and
							(B)by striking Director each
			 place such term appears and inserting Bureau, other than
			 in—
							(i)section
			 1063(f)(2); and
							(ii)section
			 1065(a).
							(b)Dodd-Frank Wall
			 Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act is amended—
					(1)in section
			 111(b)(1)(D), by striking Director and inserting Chair of
			 the Commission; and
					(2)in section 1447,
			 by striking Director of the Bureau each place such term appears
			 and inserting Bureau.
					(c)Electronic Fund
			 Transfer ActSection
			 921(a)(4)(C) of the Electronic Fund Transfer Act, as added by section
			 1075(a)(2) of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Bureau of Consumer Financial Protection
			 and inserting Bureau of Consumer Financial Protection.
				(d)Expedited Funds
			 Availability ActThe
			 Expedited Funds Availability Act, as amended by section 1086 of the Consumer
			 Financial Protection Act of 2010, is amended by striking Director of the
			 Bureau each place such term appears and inserting
			 Bureau.
				(e)Federal Deposit
			 Insurance ActSection 2 of
			 the Federal Deposit Insurance Act, as amended by section 336(a) of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by
			 striking Director of the Consumer Financial Protection Bureau
			 each place such term appears and inserting Chair of the Commission of
			 the Bureau of Consumer Financial Protection.
				(f)Federal
			 Financial Institutions Examination Council Act of 1978Section 1004(a)(4) of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)), as amended
			 by section 1091 of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Consumer Financial Protection Bureau
			 and inserting Chair of the Commission of the Bureau of Consumer
			 Financial Protection.
				(g)Financial
			 Literacy and Education Improvement ActSection 513 of the Financial Literacy and
			 Education Improvement Act, as amended by section 1013(d) of the Consumer
			 Financial Protection Act of 2010, is amended by striking
			 Director each place such term appears and inserting Chair
			 of the Commission.
				(h)Home Mortgage
			 Disclosure Act of 1975Section 307 of the Home Mortgage Disclosure
			 Act of 1975, as amended by section 1094(6) of the Consumer Financial Protection
			 Act of 2010, is amended by striking Director of the Bureau of Consumer
			 Financial Protection each place such term appears and inserting
			 Bureau of Consumer Financial Protection.
				(i)Interstate Land
			 Sales Full Disclosure ActThe
			 Interstate Land Sales Full Disclosure Act, as amended by section 1098A of the
			 Consumer Financial Protection Act of 2010, is amended—
					(1)by amending
			 section 1402(1) to read as follows:
						
							(1)Chair means the Chair of the
				Commission of the Bureau of Consumer Financial
				Protection;
							;
					(2)in section
			 1416(a), by striking Director of the Bureau of Consumer Financial
			 Protection and inserting Chair; and
					(3)by striking “Director” each place such term
			 appears and inserting “Bureau”.
					(j)Real Estate
			 Settlement Procedures Act of 1974Section 5 of the Real Estate Settlement
			 Procedures Act of 1974, as amended by section 1450 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended—
					(1)by striking
			 The Director of the Bureau of Consumer Financial Protection (hereafter
			 in this section referred to as the Director) and
			 inserting The Bureau of Consumer Financial Protection;
			 and
					(2)by striking
			 Director each place such term appears and inserting
			 Bureau.
					(k)S.A.F.E.
			 Mortgage Licensing Act of 2008The S.A.F.E. Mortgage Licensing Act of
			 2008, as amended by section 1100 of the Consumer Financial Protection Act of
			 2010, is amended—
					(1)by striking
			 Director each place such term appears in headings and text and
			 inserting Bureau; and
					(2)in section 1503,
			 by striking paragraph (10).
					(l)Title 44, United
			 States CodeSection 3513(c) of
			 title 44, United States Code, as amended by section 1100D(b) of the Consumer
			 Financial Protection Act of 2010, is amended by striking Director of the
			 Bureau and inserting Bureau.
				106.Chair of the
			 Commission required before transferSection 1062 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act is amended by adding at the end the
			 following new subsection:
				
					(d)Chair of the
				Commission required before transferNotwithstanding the other provisions of
				this section, the single calendar date for the transfer of functions to the
				Bureau under section 1061 shall be the later of—
						(1)the date that
				would have been designated, but for the application of this subsection;
				and
						(2)the date on which the Chair of the
				Commission of the Bureau is confirmed by the
				Senate.
						.
			107.Inspector
			 General reportSection 1013 of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by
			 adding at the end the following new subsection:
				
					(h)Inspector
				General report
						(1)In
				generalNot later than
				February 1, 2012, and annually thereafter, the Inspector General of the Board
				of Governors of the Federal Reserve System and the Bureau of Consumer Financial
				Protection shall submit a report to the Congress containing the
				following:
							(A)A list of all new rules, guidelines, and
				regulations prescribed by the Bureau within the previous fiscal year, with
				corresponding detailed descriptions of each.
							(B)A detailed list of
				all authority which the Inspector General believes overlaps with the efforts of
				other Federal departments and agencies.
							(C)All administrative
				expenses of the Bureau, including the amount spent on salaries, office
				supplies, and office space.
							(D)The current amount
				in the Bureau of Consumer Financial Protection Fund.
							(2)Public
				disclosureThe Inspector
				General of the Board of Governors of the Federal Reserve System and the Bureau
				of Consumer Financial Protection shall make each report submitted under
				paragraph (1) available to the public, including on the Bureau’s
				website.
						(3)Use of
				fundsThe Inspector General shall carry out this subsection using
				existing
				funds.
						.
			108.Analysis of
			 regulationsSection 1022 of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by
			 adding at the end the following new subsection:
				
					(e)Analysis of
				regulations
						(1)In
				generalEach time the Bureau proposes a new rule or regulation,
				the Bureau shall—
							(A)carry out an
				initial regulatory flexibility analysis for such proposed rule or regulation,
				which shall be carried out as closely as possible to those initial regulatory
				flexibility analyses required under
				section
				603 of title 5, United States Code, but which shall analyze the
				financial impact of the proposed rule or regulation on all financial entities,
				regardless of size; and
							(B)carry out an
				analysis of whether the proposed rule or regulation will impair the ability of
				individuals and small business to access credit from financial
				institutions.
							(2)ReportThe
				Bureau shall issue a report to the Council on the analyses carried out under
				paragraph (1), and make such analyses available to the public.
						(3)Use of existing
				resourcesThe Bureau shall use existing resources to carry out
				the requirements of this
				subsection.
						.
			IIFHA
			 Refinance Program Termination Act
			201.Short
			 titleThis title may be cited
			 as the FHA Refinance Program
			 Termination Act.
			202.Rescission of
			 funding for FHA Refinance ProgramEffective on the date of the enactment of
			 this Act, there are rescinded and permanently canceled all unexpended balances
			 remaining available as of such date of enactment of the amounts made available
			 under title I of the Emergency Economic Stabilization Act (Public Law
			 110–343;
			 12 U.S.C. 5211 et
			 seq.) that have been allocated for use under the FHA Refinance
			 Program (pursuant to Mortgagee Letter 2010–23 of the Secretary of Housing and
			 Urban Development) of the Making Home Affordable initiative of the Secretary of
			 the Treasury. All such unexpended balances so rescinded and permanently
			 canceled shall be retained in the general fund of the Treasury for reducing the
			 debt of the Federal Government.
			203.Termination of
			 FHA Refinance Program
				(a)Termination of
			 Mortgagee LetterThe
			 Mortgagee Letter referred to in section 202 shall be void and have no effect
			 and the Secretary of Housing and Urban Development may not issue any
			 regulation, order, notice, or mortgagee letter based on or substantially
			 similar to such Mortgagee Letter.
				(b)Treatment of
			 remaining fundsNotwithstanding subsection (a) of this section,
			 any amounts made available for use under the Program referred to in section 202
			 of this title and expended before the date of the enactment of this Act shall
			 continue to be governed by the Mortgagee Letter specified in subsection (a) of
			 this section, and any other provisions of law, regulations, orders, and
			 notices, applicable to such amounts, as in effect immediately before such date
			 of enactment.
				(c)TerminationAfter the enactment of this Act, the
			 Secretary of Housing and Urban Development may not newly insure any mortgage
			 under the FHA Refinance Program referred to in section 202 of this title except
			 pursuant to a commitment to insure made before such enactment, and upon the
			 completion of all activities with respect to such commitments under the
			 provisions of law, regulations, orders, notices, and mortgagee letters referred
			 to in subsection (b) of this section, the Secretary of Housing and Urban
			 Development shall terminate the FHA Refinance Program referred to in section
			 202.
				(d)Study of use of
			 program by members of the Armed Forces, veterans, Gold Star recipients, and
			 members and veterans with service-connected disabilities and their
			 families
					(1)StudyThe Secretary of Housing and Urban
			 Development shall conduct a study to determine the extent of usage of the FHA
			 Refinance Program referred to in section 202 by, and the impact of such program
			 on, covered homeowners.
					(2)ReportNot later than the expiration of the 90-day
			 period beginning on the date of the enactment of this Act, the Secretary shall
			 submit to the Congress a report setting forth the results of the study under
			 paragraph (1) and identifying best practices, with respect to covered
			 homeowners, that could be applied to the FHA Refinance Program.
					(3)Covered
			 homeownerFor purposes of this subsection, the term
			 covered homeowner means a homeowner who is—
						(A)a member of the
			 Armed Forces of the United States on active duty or the spouse or parent of
			 such a member;
						(B)a veteran, as such term is defined in
			 section
			 101 of title 38, United States Code;
						(C)eligible to
			 receive a Gold Star lapel pin under
			 section
			 1126 of title 10, United States Code, as a widow, parent, or
			 next of kin of a member of the Armed Forces person who died in a manner
			 described in subsection (a) of such section; and
						(D)such members and
			 veterans of the Armed Forces who have service-connected injuries, and survivors
			 and dependents of such members and veterans of the Armed Forces with such
			 injuries.
						204.Publication of
			 Member Availability for AssistanceNot later than 5 days after the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 publish to its Website on the World Wide Web in a prominent location, large
			 point font, and boldface type the following statement: The FHA Short
			 Refinance Program, which was intended to provide borrowers with refinance
			 opportunities, has been terminated. If you are having trouble paying your
			 mortgage and need help contacting your lender or servicer for purposes of
			 negotiating or acquiring a loan modification, please contact your Member of
			 Congress to assist you in contacting your lender or servicer for the purpose of
			 negotiating or acquiring a loan modification..
			
	
		
			Passed the House of
			 Representatives July 21, 2011.
			Karen L. Haas,
			Clerk
		
	
